This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 33,877

 5 TERRANCE JOHNSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Michael Martinez, District Judge

 9 Gary K. King, Attorney General
10 Nicole Beder, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13   Law Offices of the Public Defender
14   Jorge A. Alvarado, Chief Public Defender
15   Santa Fe, NM
16   Jennifer K. Trujillo, Assistant Appellate Defender
17   Albuquerque, NM

18 for Appellant

19                                 MEMORANDUM OPINION

20 SUTIN, Judge.
 1   {1}   Defendant appeals from the district court’s order revoking his probation and

 2 reinstating it for three more years. Unpersuaded that the State proved Defendant’s

 3 fugitive status within his probation period and that he was unentitled to credit for time

 4 served on probation, we issued a notice of proposed summary disposition, proposing

 5 to reverse the district court’s order. In the absence of a such a showing, it appeared

 6 to us that the district court should have given Defendant credit for time served on

 7 probation and that the district court was without jurisdiction to revoke Defendant’s

 8 probation after his probationary term had ended. Accordingly, we proposed to reverse

 9 and remand this case to the district court to vacate its order revoking and reinstating

10 Defendant’s probation and to issue Defendant a certificate of satisfactory completion

11 of probation. The State has filed a response to our notice, indicating that it does not

12 oppose our proposal to summarily reverse on the grounds stated in the notice.

13   {2}   Thus, for the reasons stated in the notice, we hold that the State did not establish

14 that Defendant was a fugitive from justice and that the district court was without

15 jurisdiction to revoke and reinstate Defendant’s probation. Accordingly, we reverse

16 and remand this case to the district court to vacate its order revoking and reinstating

17 Defendant’s probation and to issue Defendant a certificate of satisfactory completion

18 of probation.

19   {3}   IT IS SO ORDERED.


                                                2
1                               __________________________________
2                               JONATHAN B. SUTIN, Judge


3 WE CONCUR:


4 ___________________________________
5 RODERICK T. KENNEDY, Chief Judge


6 _______________________________
7 LINDA M. VANZI, Judge




                                    3